Nov 26 2014, 6:21 am
FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                            GREGORY F. ZOELLER
Marion County Public Defender Agency         Attorney General of Indiana
Indianapolis, Indiana
                                             RYAN D. JOHANNINGSMEIER
                                             Deputy Attorney General
                                             Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

NATHANIEL ARMSTRONG,                         )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )     No. 49A05-1312-CR-621
                                             )
STATE OF INDIANA,                            )
                                             )
      Appellee-Plaintiff.                    )


                   APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Lisa F. Borges, Judge
                          Cause No. 49G04-1211-MR-80840



                                  November 26, 2014


                             OPINION - FOR PUBLICATION


BROWN, Judge
      Nathaniel Armstrong appeals his criminal gang enhancement and his sentence for

murder, attempted murder, and kidnapping as a class A felony. Armstrong raises four

issues which we revise and restate as:

      I.     Whether Ind. Code § 35-50-2-15, the criminal gang enhancement
             statute, is unconstitutionally vague, and whether the enhancement is
             disproportionate to the offense;

      II.    Whether the trial court abused its discretion in admitting testimony
             to support the criminal gang enhancement;

      III.   Whether the evidence was sufficient to support the criminal gang
             enhancement; and

      IV.    Whether his sentence is inappropriate in light of the nature of the
             offense and the character of the offender.

We affirm.

                       FACTS AND PROCEDURAL HISTORY

      On November 15, 2012, Dominique Hamler, a local rapper who was also known

as Scooter, was at his father’s house having his hair braided by Alonda Wilson.

Armstrong, James McDuffy, and another individual arrived and were “talking about they

was going to go get whoever did something to somebody.” Transcript at 308. Wilson

told them that “they didn’t need to do whatever they was going to do.” Id. Armstrong

and Hamler had a discussion about one of their friends that had been murdered. All of

the men were armed and left together in a vehicle.

      That same day, Thomas Keys, also known as DJ Keys, called his cousin, Marvin

Finney, II, and told him that he had a project for them to work on and that someone had

called him and said they wanted him to do a “tribute-type mixed tape” for a rapper named

Bango, also known as Brandon McMitchell, who was killed two days earlier. Id. at 107.
                                        2
Around 5:00 p.m., Finney and Keys entered a studio at 46th Street and Evanston in

Indianapolis.

          Finney saw a person he knew as D Rob from videos on Youtube, who was later

identified as Dontee Robinson. McDuffy was also present, and McDuffy and Robinson

spoke with Keys about McMitchell’s death. McDuffy asked Keys: “What do you know

about who killed Bango?” Id. at 123. Robinson then said: “I think you know something.

You need to tell us who killed Bango.” Id.

          At some point, McDuffy asked Finney who he was texting and asked to see his

phone. Finney showed McDuffy his phone and told him it was just his lady friend. At

some point, McDuffy pulled a gun out and set it on his lap to let Finney and Keys know

that he had a gun. Robinson “kind of showed that he had a gun, too” and displayed a

rifle. Id. at 131.

          McDuffy asked, “You all got any guns on you all?” Id. at 126. Finney said that

he did not, and McDuffy asked to see his jacket, patted him down, and checked his book

bag. McDuffy and Robinson also searched Keys. Finney noticed a third individual in the

studio.

          Finney asked: “What’s going on?” Id. at 128. McDuffy said: “Thomas, we keep

hearing that he got something to do with Bango being killed and we trying to get to the

bottom of it.” Id. McDuffy again said: “You’re not going home until we figure out what

is going on.” Id. at 128. Finney said: “I don’t know about no murder and stuff. We are

DJ’s [sic] and we do music, you know. Fighting and killing people, that ain’t us. We do

music. Let’s get on with that.” Id. at 128-129. McDuffy said: “You’re not going

                                             3
anywhere. You’re not leaving.” Id. at 129. Keys told Finney that he did not know why

they were questioning him because “he didn’t have nothing to do with it and if he did he

would just tell them ‘cause they was cool and they had like a friendship.” Id.

       Finney became nervous or concerned because the meeting had shifted from the

original purpose, and Robinson was “getting kind of aggressive.” Id. at 125. Finney

attempted to make his way toward the door, and McDuffy talked to the third individual

and said: “[H]ey, stop him right there.” Id. at 132. The third individual came over with a

revolver and pointed it at Finney. McDuffy told the third individual that Finney and

Keys needed to be tied up. McDuffy told Finney and Keys that they needed to strip, and

Finney said that he could not do that and kicked off his shoes to show that he did not

have a gun or something in his shoes. McDuffy then said: “No, you need to get naked.”

Id. at 135.

       At that point, Hamler entered the room, was “[r]eal angry,” pulled a rifle out of his

pants, pointed it at Finney and Keys, and said: “Who killed Bango?” Id. at 136, 138.

Hamler also said: “You all need . . . to tell us what happened. You are not making it out

of here.” Id. at 139. Hamler and the third individual forced Finney to the floor, punched

and kicked him, tied his legs together with a zip tie, and tied his wrists together.

Someone kicked Keys and tied his wrists and feet together with zip ties. The questioning

of Keys and Finney continued. At some point, one of the men placed toilet paper in

Keys’s mouth and placed duct tape over his mouth.

       Hamler and the others let Armstrong in the back door of the studio, and Armstrong

“came in like kind of real hyped up or amped up, like crazy.” Id. at 145. Armstrong

                                             4
referred to himself as “Little Nate,” and asked: “Where they at?” Id. Armstrong said:

“You all about to die tonight. You better be glad they won’t let me touch the gun. You

all would have been dead.” Id. at 146. Armstrong “was just pacing back and forth just

like real crazy.” Id. Finney told him that he was DJ Freeze and that he was just there to

do music, and Armstrong told him to shut up and that he did not want to hear it.

Armstrong talked to Keys about who killed Bango and then grabbed a knife and cut

Keys’s leg, and Keys screamed.

      A bald man entered the studio, and McDuffy spoke to him. The bald man spoke

with McDuffy, and asked: “Is this him? Is this Thomas?” Id. at 151. McDuffy said that

it was him, and they engaged in a discussion about obtaining gloves. Robinson, Hamler,

Armstrong, and the bald man left and returned with gloves. The questioning continued

and the men then talked among themselves about what they were going to do with Keys

and Finney. The bald man said: “Drown them, electrocute them. . . . Burn them alive.”

Id. at 156. McDuffy said that they should release Keys and Finney because they did not

know anything, and someone said: “You going to let them kill your cousin and get away

with it?” Id. at 157. The men then played one of Bango’s songs and danced around “like

amping themselves up.” Id. Armstrong said: “Tie ‘em up. We about to strangle ‘em.

Go get the zip ties and put it around they neck.” Id. at 158. Armstrong, Hamler, and the

bald man put a zip tie around Finney’s neck, and Finney tried to resist and place his

hands by his neck. Some of the men also put a zip tie around Keys’s neck, and placed

duct tape around Keys’s face and Finney’s face. The men then left Keys and Finney in

the room alone. Someone with dreadlocks entered the room and shot multiple times at

                                           5
Keys and Finney. Keys was shot multiple times and died of a gunshot wound to the back

of the chest. Finney was shot through his arms.

       Finney waited probably about thirty seconds, picked his head up, did not see

anyone, and attempted to free himself of the tape. Finney then told Keys that they had to

leave, but Keys did not respond. Finney went out the front door to obtain help.

       Gayle Young, Jr., had parked in the CVS at approximately 8:00 p.m. and observed

that Finney had duct tape around his head, a zip tie around his neck, and several

lacerations on both arms. Finney screamed for help and said: “I am going to die. I am

going to die.” Id. at 76. Finney said: “I was tied up in a house a couple of blocks down

the street and they shot me and I kicked out a door or a window and ran.” Id. at 76.

Young told Finney to stay calm and that he would help him remove the zip tie from his

neck. Young “couldn’t even really get [his] finger inside [the zip tie], it was so tight

around his neck.” Id. at 78.

       Armstrong and some of the others returned to the location where they had met

earlier, and their mood was “[v]ery emotional” and happy. Id. at 340. Armstrong was

“[b]ouncing around” and said: “We found the mother f------.” Id. Armstrong also said

that “they had duct taped them and zip tied them and worked them over” and that “they

shut off the lights and let them have it.” Id. at 348. Either Armstrong or Hamler said

“they had got the n-----.” Id. at 311. Armstrong was “happy, vigilant, very emotional

about it.” Id. at 342.

       On November 29, 2012, the State charged Armstrong with Count I, murder; Count

II, murder; Count III, kidnapping as a class A felony; Count IV, attempted murder as a

                                            6
class A felony; Count V, robbery as a class A felony; Count VI, criminal confinement as

a class B felony; Count VII, conspiracy to commit kidnapping as a class A felony; and

Count VIII, conspiracy to commit criminal confinement as a class B felony. That same

day, the State also filed a criminal gang enhancement alleging that Armstrong, as a

member of a criminal gang, the Luchiana Boyz, committed the offense of murder and/or

kidnapping and/or criminal confinement and committed the felony offense(s) at the

direction of or in affiliation with the criminal gang.

       On October 21, 2013, a jury trial began. On October 24, 2013, the jury found

Armstrong guilty of Counts I, II, III, IV, and VI, and not guilty of Count V. The jury did

not reach a verdict for Counts VII and VIII, and the State dismissed those charges.

       On October 25, 2013, Armstrong filed a verified waiver of trial by jury with

respect to the criminal gang enhancement. On November 22, 2013, the court held a trial

as to the criminal gang enhancement and sentencing hearing. The court incorporated the

trial testimony and the jury verdict. The State introduced State’s Exhibit 1 consisting of a

charging information from a prior cause alleging that Armstrong actively participated in a

criminal gang, a probable cause affidavit related to the charge, and a plea agreement in

which Armstrong pled guilty.        Armstrong’s counsel objected on the basis that the

prejudicial effect outweighed the probative value. The court admitted State’s Exhibit 1

over the objection. Indianapolis Metropolitan Police Detectives Jose Torres and Steven

Schafer testified regarding Armstrong’s involvement in the Luchiana Boyz. Armstrong’s

counsel objected to the detectives’ testimony regarding whether McMitchell was a

member of the Luchiana Boyz, and the court overruled the objections. The court found

                                              7
that the evidence substantiated and met the burden required for the criminal gang

enhancement, and found Armstrong’s criminal history, substance abuse, and nature of the

offense as aggravators. With respect to the latter, the court stated:

       If you just look at the evidence that was presented, the victims were zip
       tied, duct taped, their whole head duct taped so possibly even been
       suffocating, they were basically tortured and not just a little bit of torture
       but for hours. So the nature of the offense is extremely aggravating, much
       greater than the elements that are necessary to prove. And I do think that
       [Armstrong’s] actions in whipping up the crowd, which is basically what
       he’s always done, may have contributed to the murder itself. He may have
       been, you know, what, what got everyone to that fever pitch. I don’t know
       if [Armstrong’s] the one that pulled the trigger, I don’t know that. But I
       know that the goal was to see Thomas Keys and Marvin Finney pay for
       what [Armstrong] believed was the death of his friend, Bango.

Id. at 900-901. The court found Armstrong’s youth and the fact that he had a son as

mitigators. The court stated:

       As to Count 1, it’s hard for me not to, you know, the maximum sentences
       are reserved for people that are considered to be the worst of the worst. I
       haven’t seen worse than this. I’m not saying that [Armstrong] can never be
       a valuable person, but I’m saying his history, the aggravators that are here
       and the crime that, that occurred was the worst of the worst.

Id. at 901.

       The court sentenced Armstrong to sixty-five years for Count I, murder, enhanced

by sixty-five years for the criminal gang enhancement, thirty years for Count III,

kidnapping as a class A felony; and forty-five years for Count IV, attempted murder. The

court ordered that Count III be served concurrent with Count I and Count IV be served

consecutive to Count I for an aggregate sentence of 175 years.




                                              8
                                      DISCUSSION

                                            I.

       The first issue is whether Ind. Code § 35-50-2-15, the criminal gang enhancement

statute, is unconstitutionally vague, and whether the enhancement is disproportionate to

the offense. Armstrong argues that the statute is unconstitutionally vague because it fails

to clearly define what conduct is prohibited. Specifically, he argues that the statute does

not define the phrase “in affiliation with.” Appellant’s Brief at 16. He also asserts that

the statute violates the Proportionality Clause of the Indiana Constitution because the

punishment it imposes is excessive and grossly out of proportion to the severity of the

crime and unconstitutional as applied to Armstrong.

       The State argues that the statute is constitutional and not vague because Armstrong

cannot sensibly claim that he did not realize that such membership and illegal conduct

was not encompassed by the statute. The State also argues that it is not necessary that

this court impose a requirement that a defendant must have acted with a specific intent to

further the gang’s criminal goals to support a criminal gang enhancement. It contends

that the criminal gang enhancement applies because of the defendant’s gang membership

and the connection to the felony. It also argues that the statute is not disproportionate

under either the United States Constitution or Indiana Constitution.

       At the time of the offenses, Ind. Code § 35-50-2-15 provided in part:

       (b)    The state may seek, on a page separate from the rest of a charging
              instrument, to have a person who allegedly committed a felony
              offense sentenced to an additional fixed term of imprisonment if the
              state can show beyond a reasonable doubt that the person knowingly
              or intentionally:

                                            9
              (1)    was a member of a criminal gang while committing the
                     offense; and
              (2)    committed the felony offense at the direction of or in
                     affiliation with a criminal gang.

                                          *****

       (d)    If the jury (if the hearing is by jury) or the court (if the hearing is to
              the court alone) finds that the state has proved beyond a reasonable
              doubt that the person knowingly or intentionally was a member of a
              criminal gang while committing the felony offense and committed
              the felony offense at the direction of or in affiliation with a criminal
              gang as described in subsection (b), the court shall:

              (1)    sentence the person to an additional fixed term of
                     imprisonment equal to the sentence imposed for the
                     underlying felony, if the person is sentenced for only
                     one (1) felony; or
              (2)    sentence the person to an additional fixed term of
                     imprisonment equal to the longest sentence imposed
                     for the underlying felonies, if the person is being
                     sentenced for more than one (1) felony.

       (e)    A sentence imposed under this section shall run consecutively to the
              underlying sentence.

       (f)    A term of imprisonment imposed under this section may not be
              suspended.

(Subsequently amended by Pub. L. 158-2013, § 666, eff. July 1, 2014).

       The constitutionality of statutes is reviewed de novo. Conley v. State, 972 N.E.2d
864, 877 (Ind. 2012) (citing State v. Moss-Dwyer, 686 N.E.2d 109, 110 (Ind. 1997)),

reh’g denied. “Such review is ‘highly restrained’ and ‘very deferential,’ beginning ‘with

[a] presumption of constitutional validity, and therefore the party challenging the statute

labors under a heavy burden to show that the statute is unconstitutional.’” Id. (citing

Moss-Dwyer, 686 N.E.2d at 111-112).           We address separately Armstrong’s claims

regarding whether the statute is vague and whether the enhancement is disproportionate.
                                            10
A.     Vagueness

       Under basic principles of due process, a law is void for vagueness if its

prohibitions are not clearly defined. Klein v. State, 698 N.E.2d 296, 299 (Ind. 1998)

(citing Grayned v. City of Rockford, 408 U.S. 104, 92 S. Ct. 2294 (1972)). A statute is

also void for vagueness if its terms invite arbitrary or discriminatory enforcement. Id.

(citing Kolender v. Lawson, 461 U.S. 352, 103 S. Ct. 1855 (1983)). In other words, a

criminal statute may be invalidated for vagueness for either of two independent reasons:

(1) for failing to provide notice enabling ordinary people to understand the conduct that it

prohibits; and (2) for the possibility that it authorizes or encourages arbitrary or

discriminatory enforcement. Brown v. State, 868 N.E.2d 464, 467 (Ind. 2007) (citing

City of Chicago v. Morales, 527 U.S. 41, 56, 119 S. Ct. 1849, 1859 (1999); Healthscript,

Inc. v. State, 770 N.E.2d 810, 815-816 (Ind. 2002)). “A related consideration is the

requirement that a penal statute give a person of ordinary intelligence fair notice that his

contemplated conduct is forbidden so that ‘no man shall be held criminally responsible

for conduct which he could not reasonably understand to be proscribed.’” Id. (quoting

Healthscript, Inc., 770 N.E.2d at 816 (quoting United States v. Harriss, 347 U.S. 612,

617, 74 S. Ct. 808, 812 (1954))). In State v. Downey, the Court emphasized that “there

must be something in a criminal statute to indicate where the line is to be drawn between

trivial and substantial things so that erratic arrests and convictions for trivial acts and

omissions will not occur. It cannot be left to juries, judges, and prosecutors to draw such

lines.” 476 N.E.2d 121, 123 (Ind. 1985), reh’g denied. “Accordingly, the statutory

language must ‘convey sufficiently definite warning as to the proscribed conduct when

                                            11
measured by common understanding.’” Id. (quoting Rhinehardt v. State, 477 N.E.2d 89,

93 (Ind. 1985)).

        “A statute is not void for vagueness if individuals of ordinary intelligence could

comprehend it to the extent that it would fairly inform them of the generally proscribed

conduct.” Klein, 698 N.E.2d at 299. The statute does not have to list specifically all

items of prohibited conduct; rather, it must inform the individual of the conduct generally

proscribed. Brown, 868 N.E.2d at 467. The examination of a vagueness challenge is

performed in light of the facts and circumstances of each individual case.1 Id.

        Armstrong’s vagueness claim focuses on the phrase “in affiliation with.” To

determine whether the vagueness doctrine applies, we consider this phrase in context.

The statute does not provide a particular definition for “affiliation.” In our evaluation of

the vagueness claim, which hinges upon how ordinary people understand statutory

language, we prefer to consult standard dictionaries. “Affiliation” is generally defined as

the “act of affiliating; state of being affiliated or associated.” THE RANDOM HOUSE

DICTIONARY OF THE ENGLISH LANGUAGE, UNABRIDGED EDITION 24 (1967). “Affiliate”

is defined as “to bring into close association or connection,” “to attach or unite on terms

of fellowship,” and “to associate oneself; be intimately united in action or interest.” Id.

The statute requires the court to enhance a sentence only when the court finds that the

State has proven beyond a reasonable doubt that the person knowingly or intentionally



        1
         Armstrong appears to argue only that the criminal gang activity statute is unconstitutionally
vague under the United States Constitution and cites various federal cases. He also cites Klein v. State,
which held that the defendant waived any claim under the Indiana Constitution when he did not present
any separate argument based on the Indiana Constitution. 698 N.E.2d 296, 299 (Ind. 1998). Accordingly,
we address his claim under only the United States Constitution.
                                                   12
was a member of a criminal gang while committing the felony offense and committed the

felony offense at the direction of or in affiliation with a criminal gang. The statute fairly

informs a person of ordinary intelligence of the conduct which is forbidden. We cannot

say that the statute is unconstitutionally vague.

B.     Proportionality

       Armstrong argues that the statute violates the Proportionality Clause of the Indiana

Constitution, Article 1, Section 16, as well as the Eighth Amendment of the United States

Constitution. “The Eighth Amendment’s bar on ‘cruel and unusual’ punishments has

been held to implicitly prohibit certain ‘grossly disproportionate punishments.’” Knapp

v. State, 9 N.E.3d 1274, 1289 (Ind. 2014) (quoting Solem v. Helm, 463 U.S. 277, 288,

103 S. Ct. 3001 (1983)), cert. pending.2 “But our Constitution by its terms expressly

requires proportionality: ‘Cruel and unusual punishments shall not be inflicted. All

penalties shall be proportioned to the nature of the offense.’” Id. The Indiana Supreme

Court has held “that this provision ‘goes beyond’ Eighth Amendment protections . . . and

permits us ‘to review the duration of [a] sentence as it is possible for the statute under

which [an] appellant is convicted to be constitutional, and yet be unconstitutional as

applied . . . in [a] particular instance.’” Id. (quoting Clark v. State, 561 N.E.2d 759, 765

(Ind. 1990)). We thus begin our analysis with the more-protective state standard.

       1.        Article 1, Section 16

       Article 1, Section 16 provides that “[a]ll penalties shall be proportioned to the

nature of the offense.” “Though Article 1, Section 16 sweeps somewhat more broadly

       2
           The defendant in Knapp filed a petition for certiorari on November 7, 2014.

                                                    13
than the Eighth Amendment, its protections are still narrow.” Id. It is violated only when

the criminal penalty is not graduated and proportioned to the nature of the offense. Id.

Though we “cannot set aside a legislatively sanctioned penalty merely because it seems

too severe,” Article 1, Section 16 requires us to review whether a sentence is not only

within statutory parameters, but also constitutional as applied to the particular defendant.

Id. at 1290. Our standard for an as-applied proportionality challenge depends on the type

of penalty at issue. Id. For habitual-offender enhancements, we assess the nature and

gravity of the present felony, and then the nature of the prior felonies on which the

enhancement is based, while for penalties not based on prior offenses, we have

undertaken a simpler inquiry into whether the penalty is graduated and proportioned to

the nature of the offense. Id.

       Because Armstrong’s sentence was enhanced under the criminal gang

enhancement statute which does not necessarily involve prior criminal history, we apply

the standard of whether the penalty is graduated and proportioned to the nature of the

offense. The criminal gang enhancement statute provides that the enhancement shall

equal the sentence imposed for the underlying felony if the person is sentenced for only

one felony, or the longest sentence imposed for the underlying felonies if the person is

being sentenced for more than one felony. See Ind. Code § 35-50-2-15(d). Given that

the criminal gang enhancement statute is graduated and proportioned to the nature of the

offense and in light of the circumstances surrounding the murder, we cannot say that the

enhancement violates Article 1, Section 16.



                                              14
      2.     Eighth Amendment

      Outside the context of capital punishment, successful challenges to the

proportionality of particular sentences have been exceedingly rare, because in non-capital

cases, the Eighth Amendment contains only a narrow proportionality principle. Knapp, 9
N.E.3d at 1291. Armstrong does not point to any authority holding that a sentence based

upon a criminal gang enhancement statute is unconstitutional under the Eighth

Amendment. Given the gravity of the offenses as well as the evidence that Armstrong

was a member of a criminal gang, we cannot say that his sentence violates the Eighth

Amendment.

                                           II.

      The next issue is whether the trial court abused its discretion in admitting

testimony to support the criminal gang enhancement. Generally, we review the trial

court’s ruling on the admission of evidence for an abuse of discretion. Noojin v. State,

730 N.E.2d 672, 676 (Ind. 2000). We reverse only where the decision is clearly against

the logic and effect of the facts and circumstances. Joyner v. State, 678 N.E.2d 386, 390

(Ind. 1997), reh’g denied. Even if the trial court’s decision was an abuse of discretion,

we will not reverse if the admission constituted harmless error. Fox v. State, 717 N.E.2d
957, 966 (Ind. Ct. App. 1999), reh’g denied, trans. denied. To the extent Armstrong

raises issues of constitutional law, we review his claim de novo and any error must be

harmless beyond a reasonable doubt. See Morales v. State, 749 N.E.2d 1260, 1267 (Ind.

Ct. App. 2001).

                                           15
       Armstrong argues that Detective Schafer had no personal knowledge of the

Luchiana Boyz and everything he testified to was information he acquired from others’

investigations. He asserts that Detective Schafer was improperly permitted to testify

about the activities of the Luchiana Boyz that he had read about in police reports

prepared by other officers, which he alleges included hearsay evidence that the gang was

involved in various criminal activities, “and totally speculative hearsay about gang

retaliation.” Appellant’s Brief at 10. He contends that the record does not demonstrate

that Detective Schafer was qualified as an expert and he did not purport to have used any

particular skill. He also contends that the admission of the hearsay statements violated

his rights under the Sixth Amendment.

       The State argues that Armstrong waived review of this issue by not moving to

strike Detective Schafer’s testimony regarding whether McMitchell was a member of the

Luchiana Boyz and by failing to object to testimony that McMitchell was a gang member

of Luchiana Boyz. The State also argues the court properly admitted Detective Schafer’s

testimony. It contends that the dispute in this case regarding membership in gangs is not

a matter of scientific principles governed by Ind. Evidence Rule 702(b) and is more a

matter of the observations of persons with specialized knowledge. The State also argues

that even if the admission was erroneous, it was harmless because the important issues

were whether Armstrong was a gang member at the time of the shooting and whether he

acted in affiliation with a criminal gang.

       To the extent that Armstrong raises the Sixth Amendment on appeal, we observe

that his objections were based upon hearsay and he did not specifically mention the Sixth

                                             16
Amendment. A party may not object to the admission of evidence on one ground at trial

and seek reversal on appeal based on a different ground. Malone v. State, 700 N.E.2d
780, 784 (Ind. 1998). Consequently, Armstrong’s claim is waived. See Boatner v. State,

934 N.E.2d 184, 187 (Ind. Ct. App. 2010). Waiver notwithstanding, we cannot say that

Armstrong’s arguments based upon the Sixth Amendment or hearsay warrant reversal.

      At the time of the trial, Ind. Code § 35-50-2-15(g) provided:

      For purposes of subsection (c), evidence that a person was a member of a
      criminal gang or committed a felony at the direction of or in affiliation with
      a criminal gang may include expert testimony pursuant to the Indiana Rules
      of Evidence that may be admitted to prove that particular conduct, status,
      and customs are indicative of criminal gang activity. The expert testimony
      may include the following:

                (1)     Characteristics of persons who are members of
                        criminal gangs.
                (2)     Descriptions of rivalries between criminal gangs.
                (3)     Common practices and operations of criminal gangs.
                (4)     Behavior of criminal gangs.
                (5)     Terminology used by members of criminal gangs.
                (6)     Codes of conduct, including criminal conduct, of
                        particular criminal gangs.
                (7)     Types of crimes that are likely to be committed by a
                        particular criminal gang.

(Subsequently amended by Pub. L. 158-2013, § 666, eff. July 1, 2014).3


      3
          The current version of Ind. Code § 35-50-2-15(g) provides:

      For purposes of subsection (c), evidence that a person was a member of a criminal gang
      or committed a felony at the direction of or in affiliation with a criminal gang may
      include the following:

                (1)     An admission of criminal gang membership by the person.
                (2)     A statement by:

                        (A)     a member of the person’s family;
                        (B)     the person’s guardian; or
                        (C)     a reliable member of the criminal gang;

                                                   17
       We observe that Ind. Code § 35-50-2-15(g) provided that evidence that a person

was a member of a criminal gang or committed a felony at the direction of or in

affiliation with a criminal gang “may include expert testimony pursuant to the Indiana

Rules of Evidence that may be admitted to prove that particular conduct, status, and

customs are indicative of criminal gang activity.” (Emphasis added). The statute did not

preclude other evidence.      Where the word “may” is used, it “ordinarily implies a

permissive condition and a grant of discretion.” Alden v. State, 983 N.E.2d 186, 189

(Ind. Ct. App. 2013), trans. denied.

       At the time of trial, Ind. Evidence Rule 702, which governs testimony by expert

witnesses, provided in pertinent part:

       (a)    If scientific, technical, or other specialized knowledge will assist the
              trier of fact to understand the evidence or to determine a fact in
              issue, a witness qualified as an expert by knowledge, skill,
              experience, training, or education, may testify thereto in the form of
              an opinion or otherwise.

(Subsequently amended eff. January 1, 2014).

       At the time of the trial, Ind. Evidence Rule 701, which governs opinion testimony

by lay witnesses, provided: “If the witness is not testifying as an expert, the witness’s

testimony in the form of opinions or inferences is limited to those opinions or inferences

                     stating the person is a member of a criminal gang.

              (3)    The person having tattoos identifying the person as a member of a
                     criminal gang.
              (4)    The person having a style of dress that is particular to members of a
                     criminal gang.
              (5)    The person associating with one (1) or more members of a criminal gang.
              (6)    Physical evidence indicating the person is a member of a criminal gang.
              (7)    An observation of the person in the company of a known criminal gang
                     member on multiple occasions.
              (8)    Communications authored by the person indicating criminal gang
                     membership.
                                                18
which are (a) rationally based on the perception of the witness and (b) helpful to a clear

understanding of the witness’s testimony or the determination of a fact in issue.”

       While Armstrong argues on appeal that the record in no way demonstrates that

Detective Schafer was qualified as an expert by knowledge, skill, experience, training or

education, or that he possessed any scientific, technical, or other specialized knowledge,

we observe that his trial counsel acknowledged that the court recognized Detective

Schafer as an expert to some extent.         Specifically, following Detective Schafer’s

testimony that his opinion was that the murder of Keys was done in retaliation for the

death of McMitchell, Armstrong’s trial counsel stated:

       I understand you’re recognizing him as an expert but I think this goes
       further than he should be able to go. He’s not a scientific expert and I don’t
       think he should be able to testify about an ultimate legal issue and in this
       particular circumstance, the ultimate legal issue would be that this murder
       was committed at the direction or an affiliation with the said criminal
       group, Luchiana Boyz.

Transcript at 852 (emphasis added).

       Detective Schafer testified that he worked as a police officer for the City of

Indianapolis for seventeen years, worked in the criminal gang unit from 2002 until 2012,

and attended training by the Indiana State Police, the Indianapolis Police Department, the

United States Attorney General’s Office, and private training by places such as “No

Gangs, an internet gang forum.” Id. at 835-836. He testified that he was familiar with

local gangs, their conduct, membership, operation, and locations through his training and

experience in the gang unit. He indicated that he testified as a gang expert in Marion

County at least twice. He testified that he was a general detective, investigated gang

activity, and attempted to identify and dismantle criminal gangs. He testified that he was
                                            19
specifically familiar with a group of individuals known as the Luchiana Boyz. When

asked to explain the basis of his knowledge of the Luchiana Boyz, Detective Schafer

answered:

       Throughout my time with the criminal gang unit, the Luchiana Boyz
       basically came into our purview, we started receiving information on the
       group. I was just one of the assisting detectives on at least one, if not two
       of the search warrants that I know that were done in that, in the area for
       Luchiana Boyz, the Luchiana Boyz gang members. I’ve also assisted in a
       couple of different investigation involving the Luchiana Boyz specifically
       assisting Detective Derek Harris, who was one of the primary detectives
       working on them. As well as homicide detectives reference, I believe, the
       underlying case for this. And then just multiple times of, because a lot of,
       now that I’m in the digital computer forensics unit, a lot of what I did was a
       lot of online social networking investigations where I would also, I could
       view publically accessible pages on social networks for members of the
       group.

Id. at 838-839. Based upon Detective Schafer’s experience and training, we conclude

that he qualified as an expert witness.

       However, even if we determined that Detective Schafer was not an expert witness

and that the court improperly admitted his testimony that McMitchell was a member of

the Luchiana Boyz, we conclude that any error would be harmless in light of other

evidence, including Detective Schafer’s other testimony which was either not objected to

by Armstrong or was otherwise admissible, the testimony of Detective Torres, and State’s

Exhibit 1.

       Without specific objection, Detective Schafer testified that the predominant area

of the Luchiana Boyz was north of the Indiana State Fairgrounds and that, after

McMitchell’s death, “they posted a great deal of like R, RBTF, or rest behind the

fairgrounds, which is their way of paying respect to him.” Id. at 844-845. The location

                                            20
of the offenses was 46th and Evanston, which is north of the Indiana State Fairgrounds.

Detective Schafer explained that RBTF meant “rest behind the fairgrounds, it’s more of a

reference to, again, their area, their turf, the gang itself.” Id. at 845. He also testified that

“[t]hey would also put rest on Luchi, which is just short for Luchiana Boyz.” Id. at 845.

       While at one point, Armstrong’s counsel objected to “any hearsay testimony,” the

prosecutor later asked Detective Schafer regarding “some of the common practices and

some of the . . . characteristics you’ve seen in gangs in terms of the activities that they are

involved in” and whether “[o]ftentimes you will have a gang member murdered, correct,

or killed in the line of whatever it is that they’re doing, selling drugs or whatnot,” and

Detective Schafer answered affirmatively and testified that it is common to have

retaliation for gang murders. Id. at 848-849.

       Detective Torres testified that McMitchell and Armstrong were associated with

each other. The day after Keys’s murder, Armstrong mentioned that he was part of the

Luchiana Boyz or Luchi for short and that he had been “with them since we made

Luchi.” Id. at 831. Detective Torres testified that Armstrong “mentioned at several parts

in the, in the statement where he referenced Luchi, Luchiana, and also mentioning other

gang members in the statement, as well as other gangs.” Id. Armstrong also talked about

“[b]eing a part of this group.” Id. On cross-examination, Detective Torres indicated that

Armstrong did not specifically indicate that he was going to do something in furtherance

of revenge for McMitchell’s murder but was “very frustrated.” Id. at 833. The court also

admitted State’s Exhibit 1, which Armstrong does not challenge on appeal, consisting of

a charging information alleging that Armstrong actively participated in a criminal gang, a

                                               21
probable cause affidavit related to the charge, and a plea agreement dated 2010 in which

Armstrong pled guilty.     Based upon the record, we conclude that any error in the

admission of Detective Schafer’s testimony that McMitchell was a member of the

Luchiana Boyz is harmless, and reversal is not warranted on this basis.

                                            III.

       The next issue is whether the evidence was sufficient to support the criminal gang

enhancement. When reviewing the sufficiency of the evidence, we must consider only

the probative evidence and reasonable inferences supporting the verdict. Drane v. State,

867 N.E.2d 144, 146 (Ind. 2007). We do not assess witness credibility or reweigh the

evidence. Id. We consider conflicting evidence most favorably to the trial court’s ruling.

Id. We affirm the unless “no reasonable fact-finder could find the elements of the crime

proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270

(Ind. 2000)). It is not necessary that the evidence overcome every reasonable hypothesis

of innocence. Id. at 147. The evidence is sufficient if an inference may reasonably be

drawn from it to support the verdict. Id.

       At the time of the offense, Ind. Code § 35-50-2-15(d) provided that a court shall

sentence a person to an additional fixed term if the court “finds that the state has proved

beyond a reasonable doubt that the person knowingly or intentionally was a member of a

criminal gang while committing the felony offense and committed the felony offense at

the direction of or in affiliation with a criminal gang . . . .” A “criminal gang” means a

group with at least three members that specifically: “(1) either: (A) promotes, sponsors,

or assists in; or (B) participates in; or (2) requires as a condition of membership or

                                            22
continued membership; the commission of a felony or an act that would be a felony if

committed by an adult or the offense of battery (IC 35-42-2-1).” Ind. Code § 35-50-2-

1.4.

       Armstrong argues that the only witness to the commission of the underlying

crimes did not in any way suggest the presence of a gang or gang member during the

entire ordeal at the music studio. He asserts that while the record of conviction for

criminal gang activity in 2009 may show that Armstrong was a member of the Luchiana

Boyz in 2009 and the testimony of Detective Torres indicates that he was a member of

the Luchiana Boyz at some time, his testimony does not specify when. He also contends

that there is absolutely no showing that Armstrong committed the offense at the direction

of or in affiliation with a criminal gang.

       With respect to Armstrong’s status as a gang member, State’s Exhibit 1 includes a

charging information for cause number 49F18-1004-FD-031719 which alleged in part

that Armstrong on or about October 31, 2009, knowingly or intentionally actively

participated in a criminal gang, “that is: [‘]The Luchiana Boyz’ aka ‘The Luchi Boyz,’ a

group with at least three (3) members that promotes, sponsors, or assists in; or

participates in an act that would be a felony i[f] committed by an adult or the offense of

battery; to wit: criminal recklessness and/or intimidation and/or attempted battery with a

deadly weapon.” State’s Exhibit 1. The exhibit also contained a plea agreement in which

Armstrong pled guilty to criminal gang activity as a class D felony.

       Moreover, Detective Torres testified that he came into contact with Armstrong on

November 16, 2012, the day after the present offenses, that he had a conversation with

                                             23
Armstrong in which Armstrong mentioned that he was a part of the “Luchi” which is also

known as the “Luchiana Boyz.”          Transcript at 830. Detective Torres testified that

Armstrong said that he had been “with them since we made Luchi.” Id. at 831. Detective

Torres testified that Armstrong referenced Luchiana and other gang members as well as

other gangs. The prosecutor asked Detective Torres: “Is he talking about just knowing

these people or actually being a part of this particular group?” Id. Detective Torres

answered: “Being a part of this group. Also called it an entertainment group, ENT. It’s

another reference for a gang that’s being used.” Id.

       To the extent that Armstrong argues that he did not commit the offense at the

direction of or in affiliation with a criminal gang, the record further reveals that Detective

Torres testified that Armstrong knew of McMitchell’s murder and “was very frustrated.”

Id. at 833. Detective Schafer testified that the predominant area of the Luchiana Boyz

was north of the Indiana State Fairgrounds and that, after McMitchell’s death, “they

posted a great deal of like R, RBTF, or rest behind the fairgrounds, which is their way of

paying respect to him.” Id. at 844-845. He explained that RBTF meant “rest behind the

fairgrounds, it’s more of a reference to, again, their area, their turf, the gang itself.” Id. at

845. He also testified that “[t]hey would also put rest on Luchi, which is just short for

Luchiana Boyz.” Id. at 845. At trial, Finney testified that he and Keys were repeatedly

questioned regarding McMitchell’s death.

       Based upon the record, we conclude that the State presented sufficient probative

evidence that Armstrong was a member of a criminal gang while committing the offense

and committed the felony offense at the direction of or in affiliation with a criminal gang.

                                               24
                                            IV.

       The next issue is whether Armstrong’s sentence is inappropriate in light of the

nature of the offense and the character of the offender. Ind. Appellate Rule 7(B) provides

that we “may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, [we find] that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Under this rule, the burden is on the defendant

to persuade the appellate court that his or her sentence is inappropriate. Childress v.

State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Armstrong concedes that there is no doubt that the crimes were reprehensible acts

motivated by a desire for revenge, but argues that there is no showing that he was the one

who actually shot the two victims. He asserts that there was nothing to indicate that he

was the worst of offenders and points out that he was only twenty-one years old at the

time of the offenses.

       Our review of the nature of the offense reveals that Armstrong, who was twenty-

one years old at the time, had a discussion about going to “get” somebody. Transcript at

308. Keys and Finney were lured to a studio where they were repeatedly questioned,

punched, and kicked. They had their legs and wrists tied with zip ties and duct tape was

placed around their heads. Armstrong told them that they were going to die, was “hyped

up or amped up,” and grabbed a knife and cut Keys’s leg. Id. at 145. Armstrong said:

“Tie ‘em up. We about to strangle ‘em. Go get the zip ties and put it around they neck.”

Id. at 158. Armstrong and others put a zip tie around Finney’s neck, and Finney tried to

resist and place his hands by his neck. The zip tie around Finney’s neck was so tight that

                                             25
the paramedic had to remove it. After the murder, Armstrong was “happy, vigilant, very

emotional about it,” was “[b]ouncing around,” and said: “We found the mother f------.”

Id. at 340, 342. Armstrong also said that “they had duct taped them and zip tied them and

worked them over” and that “they shut off the lights and let them have it.” Id. at 348.

       Our review of the character of the offender reveals that Armstrong has an

extensive criminal history. As a juvenile, he was alleged to have committed criminal

mischief in 2004 and disorderly conduct, which was amended to battery in 2005, but

these charges were dismissed. In 2005, he was adjudicated a delinquent for offenses that

if committed by an adult would constitute criminal mischief as a class D felony and two

counts of battery as class A misdemeanors. That same year, he was alleged to have

committed criminal trespass as a class A misdemeanor, battery as a class A misdemeanor,

criminal mischief as a class A misdemeanor, and criminal recklessness as a class B

misdemeanor, but these allegations were dismissed.

       In 2006, he was adjudicated a delinquent for fleeing law enforcement as a class A

misdemeanor. He was also alleged to have committed criminal trespass as a class A

misdemeanor, unlawful entry of a motor vehicle as a class B misdemeanor, and criminal

mischief as a class B misdemeanor, but these allegations were dismissed.

       In 2007, Armstrong was adjudicated a delinquent for two counts of fleeing law

enforcement as class A misdemeanors, escape as a class D felony, auto theft as a class D

felony, and criminal mischief as a class C felony. He was also alleged to have committed

criminal trespass as a class A misdemeanor, unlawful entry of a motor vehicle as a class

B misdemeanor, criminal mischief as a class B misdemeanor, and operating a motor

                                            26
vehicle while never having received a license as a class C misdemeanor, but these

charges were dismissed.

      In 2008, he was adjudicated a delinquent for auto theft as a class D felony,

resisting law enforcement as a class D felony, and operating a motor vehicle while never

having received a license as a class C misdemeanor. In 2009, he was adjudicated a

delinquent for fleeing law enforcement as a class A misdemeanor, and allegations of

criminal trespass as a class A misdemeanor and unlawful entry of a motor vehicle as a

class B misdemeanor were dismissed.

      As an adult, the State charged Armstrong with disorderly conduct as a class B

misdemeanor, but the charge was dismissed due to evidentiary problems. In 2010,

Armstrong was convicted of resisting law enforcement as a class A misdemeanor, and the

court sentenced him to 365 days with 363 days suspended and 180 days probation. The

court revoked Armstrong’s probation after he failed to report to the probation department

intake unit as directed, was arrested for possession of marijuana, failed to report to the

drug lab as directed by probation, and tested positive for THC. That same year, he was

convicted of criminal gang activity as a class D felony, carrying a handgun without a

license as a class A misdemeanor, and possession of marijuana as a class A misdemeanor.

      In 2011, the State charged Armstrong with driving while suspended as a class A

misdemeanor and operating a motor vehicle while never having received a license as a

class C misdemeanor, but these charges were dismissed, and the presentence

investigation report (“PSI”) notes “Police Officer Unavailable.” PSI at 9. In 2012, he

was convicted of resisting law enforcement as a class A misdemeanor. At the time of the

                                           27
current offense, he had pending charges for two counts of operating a motor vehicle

while never having received a license as class C misdemeanors.

       The PSI summarizes Armstrong’s legal history as being arrested as a juvenile on

seventeen occasions including seven felony arrests resulting in five felony true findings,

nine misdemeanor arrests resulting in five misdemeanor true findings, and one status

offense which resulted in no action taken. The PSI indicates that Armstrong was arrested

as an adult on twelve occasions resulting in three misdemeanor convictions and one

felony conviction. The PSI also states that his overall risk assessment score places him in

the very high risk category to reoffend.

       According to the PSI, Armstrong stated he moved in with his grandmother after

his parents separated when he was six years old. He moved out of his home when he was

seventeen “because he ‘got [his] own crib.’” Id. at 12. He described having a good

relationship with his family during his formative years and at the present time and denied

ever suffering any form of abuse. He reported being the father of one child born on May

31, 2011, and the mother of the child maintains custody. Armstrong reported using

alcohol to the point of having blackouts and using marijuana on a daily basis. He also

admitted to using K2 (spice) on the date of the instant offenses and generally used five or

six packs on a daily basis.

       After due consideration of the trial court’s decision and in light of the brutal nature

of the offenses and Armstrong’s criminal history, we cannot say that the sentence

imposed by the trial court is inappropriate in light of the nature of the offense and the

character of the offender.

                                             28
                               CONCLUSION

      For the foregoing reasons, we affirm the criminal gang enhancement and

Armstrong’s sentence.

      Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                        29